DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 10 and 12 are objected to because of the following informalities: Claim 4, lines 1, “compnses” should read –comprises--; Claim 10, line 1, “the bail” should read –the ball--; Claim 12, line 1, “1s” should read –is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc et al. (U.S. Pub No. 20100326063).
Regarding Claim 1, LeBlanc et al. discloses a pressure vessel 100 (figure 1), comprising: a chamber 108 (Figure 1); a passageway extending from an exterior wall of the pressure vessel to the chamber (between 108 and 122, figure 1); a one-way valve 142 (Figure 1) disposed in the passageway, the one-way valve being normally closed and in fluid communication with the chamber (paragraph 33-35, 44); and a plug 126 (figure 1) disposed within the passageway, the plug coupled to the pressure vessel (connected with 128, figure 1) and accessible from outside of the pressure vessel 
Regarding Claim 2, LeBlanc et al. discloses an end of the plug is substantially flush with the exterior wall of the pressure vessel (figure 1; flush with portion of the exterior within the recess).
Regarding Claim 3, LeBlanc et al. discloses an end of the plug is recessed in the passageway relative to the exterior wall (figure 1), and further wherein the end faces away from the one-way valve when the plug is disposed within the passageway (figure 1).
Regarding Claim 4, LeBlanc et al. discloses the one-way valve comprises a check valve (paragraph 33-35, 44).
Regarding Claim 5, LeBlanc et al. discloses the plug comprises a set screw (126 screws into bore 128, figure 1).
Regarding Claim 6, LeBlanc et al. discloses the plug comprises a socket to receive a tool 130 (figure 1).
Regarding Claim 7, LeBlanc et al. discloses an apparatus (figure 1), comprising: a pressure vessel 100 (figure 1) comprising an interior chamber 108 (figure 1) and a 
Regarding Claim 8, LeBlanc et al. discloses the pressure vessel is an accumulator (paragraph 28).
Regarding Claim 9, LeBlanc et al. discloses the one-way valve is a check valve 142 (figure 1).
Regarding Claim 10, LeBlanc et al. discloses the check valve comprises a ball 152 (figure 1), the ball to move toward the chamber to move from a closed position to the open position (figure 5; paragraph 34 and 44).
Regarding Claim 11, LeBlanc et al. discloses the entire one-way valve is disposed within the passageway (Figure 1).
Regarding Claim 12, LeBlanc et al. discloses the entire plug is disposed within the passageway (figure 1).
Regarding Claim 13, LeBlanc et al. discloses a system 100 (figure 1), comprising: a pressure vessel 100 (figure 1) including a chamber 108 (figure 1), a passageway extending from an exterior wall of the pressure vessel to the chamber (between 108 and 123; figure 1), and a one-way valve 142 (figure 1) disposed in the passageway, the one-way valve being normally closed and in fluid communication with the chamber (paragraph 33-35); a plug 158 (Figure 1) to be disposed within the passageway and removably coupled to the pressure vessel (Figure 1); and an adapter 202 (Figure 3) to be disposed within the passageway when the plug is removed from the passageway, the adapter configured to move the one-way valve from a closed position to an open position (paragraph 41-44), wherein the passageway includes a first section 140 (figure 1), a second section 148 (Figure 1), and a third section 122 (Figure 1), the passageway extends through a first end cap 123 (Figure 1), the second section is interposed between the first section and the third section (figure 1), the first section extends from an interior wall of the first end cap to the second section and is in fluid communication with the chamber of the third section extends from an exterior wall of the first end cap to the second section (Figure 1), and wherein the second section is narrower in width than both the first and third sections (figure 1).
Regarding Claim 14, LeBlanc et al. discloses the adapter includes a fitting configured to couple to a fluid line 602 (Figure 6).
Regarding Claim 15, LeBlanc et al. discloses the adapter includes a pin 310 (Figure 3) to contact the one-way valve when the adapter is disposed within the passageway.
Regarding Claim 16, LeBlanc et al. discloses the adapter includes a fluid passageway to fluidly couple the chamber to the fitting when the adapter is disposed within the passageway 304 (Figure 3).
Regarding Claim 17, LeBlanc et al. discloses the adapter is configured to move a portion of the one-way valve toward the chamber in order to move the one-way valve from the closed position to the open position (paragraph 42, 44).
Regarding Claim 18, LeBlanc et al. discloses the entire plug is disposed in the passageway when the plug is coupled to the pressure vessel (Figure 1).
Regarding Claim 19, LeBlanc et al. discloses the one-way valve comprises a check valve 142 (figure 1).
Regarding Claim 20, LeBlanc et al. discloses the plug comprises a set screw (158 screws into bore 156; figure 1).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the .
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive.
Applicant argues that LeBlanc et al. does not disclose a passageway with first, second and third sections wherein the second section is narrower than the first and third sections.  However, as can be seen in the above rejection, it appears in figure 1 LeBlanc et al. does in fact disclose a passageway including those elements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733